Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of Claims 1-4 in the reply filed on 06/20/2022 is acknowledged.  The traversal is on the ground(s) that all claims should be examined together since there is no undue diverse searching required.  This is not found persuasive because the two groups are classified in different areas, and the search for one group does not require a search in the other.  Therefore, it would be a serious burden on the examiner if restriction is not required.
The requirement is still deemed proper and is therefore made FINAL.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features of "first wires" as claimed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.  In the drawings, only ONE first wire is shown to be connected with second wires.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: in paragraph [0032] of the specification, "51" should be changed to --51A--.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 3 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
 	Claim 3, line 2, "the multiply folded first cores" lacks antecedent basis.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 2 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. (2020/0136277) in view of Nakamura (JP 09-082375).
 	
    PNG
    media_image1.png
    383
    567
    media_image1.png
    Greyscale

 	
 	Yoshida et al. discloses a wire connection structure comprising first wire (10) including a first core (12, copper, [0025]); second wire (20) including a second core (22, aluminum, [0025]) made of a material different from that of the first core having lower conductor strength than the first core; a bulky portion made of the same type of material as the first cores, wherein a joined portion (30) formed by welding the first core, the second core, and the bulky portion, wherein the joined portion includes a first layer constituted by the first core and the bulky portion and a second layer constituted by the second core and overlaid on the first layer, and wherein the first layer serving as one layer is constituted by the first core and the bulky portion (re claim 1).  Yoshida et al. also discloses that one outermost layer is formed only the first layer and another outermost layer is formed only by the second layer in a lamination direction of the first and second layers (re claim 2).
 	Yoshida et al. does not disclose the wire connection structure comprising first wires and second wires, wherein the first cores are relatively smaller in number than the second cores (re claim 1).
 	Nakamura discloses a wire connection structure comprising first wires (17, 18) including first cores (17a, 18a) and second wires (20, 20) including second cores (20a, 20a), wherein the first cores are relatively smaller in number than the second cores (Fig. 1).
 	It would have been obvious to one skilled in the art to modify the wire connection structure of Yoshida et al. to comprise first wires and second wires, with the first cores being relative smaller in number than the second cores, as taught by Nakamura to increase the transmission capacity of the structure.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Yoshida et al. in view of Nakamura as applied to claim 1 above, and further in view of Ogawa (2016/0056678).
 	Yoshida et al., as modified, discloses the invention substantially as claimed except for the bulky portion being constituted by parts of the multiply folded first cores.  Ogawa discloses a wire connection structure comprising first wire (11) and second wire (12), wherein the first wire includes a bulky portion which is constituted by parts of the multiply folded first core (Figs 1A & 2A).  It would have been obvious to one skilled in the art to fold the first cores, having smaller in number, in the modified structure of Yoshida et al. to form a bulky portion since it is taught by Ogawa that folding first wire, having smaller cross-sectional area, to increase the cross-sectional area for appropriate connection with other wires having different diameters ([0038]-[0039]).
 	Re claim 4, Yoshida et al. and Ogawa disclose the invention substantially as claimed including the bulky portion being a bulky member, but do not disclose the bulky member being a separate member from the first cores.  However, it would have been obvious to one skilled in the art to provide the bulky portion in the modified structure of Yoshida et al. as a separate member from the first cores since it has been held that constructing a formerly integral structure into various elements involves only routine skill in the art.  Nerwin v. Erlichman, 168 USPQ 177, 179.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-4 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of copending Application No. 17/054287 in view of Ogawa. 
 	Claims 1-4 of said copending application disclose the invention substantially as claimed except for a bulky portion which is constituted by parts of the multiply folded first cores.  Ogawa discloses a wire connection structure comprising first wire (11) and second wire (12), wherein the first wire includes a bulky portion which is constituted by parts of the multiply folded first core (Figs 1A & 2A).  It would have been obvious to one skilled in the art to fold the first cores, having smaller in number, in said copending application to form a bulky portion since it is taught by Ogawa that folding first wire, having smaller cross-sectional area, to increase the cross-sectional area for appropriate connection with other wires having different diameters ([0038]-[0039]).
This is a provisional nonstatutory double patenting rejection.


				Contact Information
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAU N NGUYEN whose telephone number is (571)272-1980. The examiner can normally be reached M-Th, 7am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Thompson can be reached on 571-272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHAU N NGUYEN/Primary Examiner, Art Unit 2847